                                                               FILE,D
 1
                                                                FEB;,2 6 2020
 2
                                                          CLERK US DISTAiCT COIJ~i
                                                       SO TH ERN DISTRICT C,fa CAI.WO~NIA
 3                                                     BV                          OiPUfV
 4

 5
 6

 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA

10   US   v.   Horlando Gelacio Mendoza-Cruz     )   18-MJ-10194-PCL-CAB
11   US   v.   Martin Barragan-Rodriguez         )   18-MJ-20028-RNB-CAB
     US   v.   Jorge Bonilla-Morales             )   18-MJ-20125-KSC-CAB
12   US   v.   Elvia Chavez-Moreno               )   18-MJ-20464-JLB-CAB
13   US   v.   Alex Eduardo Interian-Moo         )   18-MJ-20561-RNB-CAB
     US   v.   Cecilio Martinez-Antonio          )   18-MJ-20619-CEA-CAB
14   US   v.   Silvio Abarca-Rodriguez           )   18-MJ-20683-CEA-CAB
15   US   v.   Jesus Geronimo Ramirez-Garrido    )   18-MJ-21106-KSC-CAB
     US   v.   Omar Palacio-Verdugo              )   18-MJ-21313-MDD-CAB
16   US   v.   Selerino Rinconi-Reyes            )   18-MJ-22160-RNB-CAB
17   US   v.   Juan Antonio Garcia-Alavez        )   18-MJ-22174-RNB-CAB
     US   v.   Luis David Polanco-Oregel         )   18-MJ-22238-RNB-CAB
18   US   v.   Rolando Adan Trujillo-Diaz        )   18-MJ-22269-RNB-CAB
19   US   v.   Gustavo Leon-Hernandez            )   18-MJ-22488-WVG-CAB
     US   v.   Rigoberto Ramirez-Jimenez         )   l 8-MJ-22548-RAM-CAB
20
     US   v.   Raymundo Dominguez-Remigio        )   18-MJ-22627-JLB-CAB
21   US   v.   Angel Miguel-Pinacho              )   18-MJ-22663-CEA-CAB
     US   v.   Ismael Cruz-Del Valle             )   18-MJ-22726-RNB-CAB
22   US   v.   Victor Gabriel Falcon-Chagoya     )   18-MJ-22817-RNB-CAB
23   US   v.   Javier Gonzalez-Arguelles         )   18-MJ-22860-BGS-CAB
     US   v.   Liborio Mendez-Fabian             )   18-MJ-22872-BGS-CAB
24
     US   v.   Romario Jiminez-Juarez            )   18-MJ-2497-NLS-CAB
25   US   v.   Jesus Ramirez:-Reyes              )   18-MJ-2814-RNB-CAB
     US   v.   Javier Alejandro Cervantes-Leon   )   18-MJ-3401-RNB-CAB
26
     US   v.   Abimael Garcia                    )   18-MJ-3419-RNB-CAB
27   US   v.   Vicente Ortiz-Mendoza             )   18-MJ-3501-RNB-CAB
     US   v.   Ricardo Guerrero-Ortiz            )   18-MJ-3576-KSC-CAB
28   _________________                           )
;




         US v. Eduardo Gonzalez-Ojeda                     )   19-MJ-20153-RNB-CAB
     1
         US v. Miguel Alberto Carrillo-Hernandez          )   19-MJ-20156-RNB-CAB
     2   US v. Rene Ruiz-Serrato                          )   19-MJ-20275-MDD-CAB
         US v. Joel Molina-Mendoza                        )   19-MJ-20314-RNB-CAB
     3
         US v. Vicente Leon-Ramirez                       )   19-MJ-20605-WVG-CAB
     4   US v. Julio Cesar Cedeno-Mejia                   )   19-MJ-20928-RNB-CAB
         US v. Pablo Soto-Benito                          )   19-MJ-20977-MSB-CAB
     5
         US v. David Graillef-Guerrero                    )   19-MJ-21127-RNB-CAB
     6   US v. Hairo Ivan Felipe-Segura                   )   19-MJ-21156-SAB-CAB
     7   US v. Nicolas Mendoza-Santiago                   )   19-MJ-21354-FAG-CAB
         US v. Juan Carlos Merino-Diaz                    )   19-MJ-21410-FAG-CAB
     8   US v. Sergio Garcia-Ricardez                     )   19-MJ-21476-RNB-CAB
     9   US v. Ever Josue Lopez-Perez                     )   19-MJ-21760-JLB-CAB
         US v. Cuahutemoc Romero-Romero                   )   19-MJ-22115-BLM-CAB
    10   US v. Hugo Barban-Ponce                          )   19-MJ-22403-RAM-CAB
    11   US v. Alfonso Tlaxcala-Colohua                   )   19-MJ-22463-RNB-CAB
         US v. Alfredo Ascencion-Acencion                 )   19-MJ-22479-KLS-CAB
    12   US v. Edgar Ramirez-Pedro                        )   19-MJ-22504-KLS-CAB .
    13   US v. Juan Cruz-Silva                            )   19-MJ-22644-MSB-CAB
         US v. Aurelio Ortega-Rizo                        )   19-MJ-22675-RNB-CAB
    14   US v. Eric Noe Urbina-Martinez                   )   19-MJ-22708-RNB-CAB
    15   US v. Maria Hernandez-Martinez                   )   19-MJ-20391-BLM-CAB
                                                          )
    16                                                    )   JUDGMENT AND ORDER
    17                                                    )   GRANTING MOTION TO
                                                          )   VACATEANDDISMISS
    18   1--------------)
    19
    20         On the Government's motion, and for good cause shown, the convictions in the
    21   above cases are vacated and the charges dismissed without prejudice.
    22
    23         IT IS SO ORDERED.
    24
    25         DATED: 2/26/2020
    26
                                              HON. CATHY ANN BENCIVENGO
    27                                        United States District Judge
    28
